United States Court of Appeals
                        For the First Circuit

No. 03-1172

                          JAMES G. BOYLE and
                         TUCK'S TRUCKS, INC.,

                        Plaintiffs, Appellants

                                  v.

              INTERNATIONAL TRUCK AND ENGINE CORPORATION,

                         Defendant, Appellee.



                             ERRATA SHEET


     The opinion of this Court issued on May 21, 2004 is amended
as follows:


     Page 10:     Delete footnote 1.